Henry Epstein, J.
This is a motion to direct the Temporary State Housing Bent Commission to review its order and determination denying petitioner’s protests and to direct the commission to grant the said protests. The rent increases (which were subsequently modified by the Bent Commission) were granted on the basis of the amount expended by the landlord for capital improvements. The reductions in those increases were based on a subsequent tax abatement granted by the City of New York based on the same improvements. The facts in this case are similar to those in Matter of Semel v. Weaver (17 Misc 2d 73), wherein the petition was dismissed. The papers submitted on this petition are not persuasive that the determination previously made in like cases in this court should be disturbed. For the reasons stated in the Semel case, the petition is denied and the proceeding is dismissed.